SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Event Requiring Report: January 27, 2004 eRXSYS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-33165 98-0233878 (State of Incorporation) (Commission (IRS Employer File Number) Identification #) 18662 MacArthur Blvd., Suite #200-15 Irvine, California 92612 (Address of Principal Executive Offices) (949) 440-3248 (Registrant's telephone number, including area code) Surforama.com, Inc. 18662 MacArthur Blvd., Suite #200-15 Irvine, California 92612 (Registrant's Former Name and Address) 1 ITEM 1. CHANGES IN CONTROL OF REGISTRANT None ITEM 2. ACQUISITION OR DISPOSITION OF ASSETS None ITEM 3. BANKRUPTCY OR RECEIVERSHIP None ITEM 4. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT None ITEM 5. OTHER EVENTS AND REGULATION FD DISCLOSURE None ITEM 6. RESIGNATIONS OF REGISTRANT'S DIRECTORS None ITEM 7. FINANCIAL STATEMENTS AND EXHIBITS FINANCIAL STATEMENTS None EXHIBITS None ITEM 8. CHANGE IN FISCAL YEAR We have decided to change our fiscal year end from November 30 and adopt December 31 as our new fiscal year end. The date of this determination was January 27, 2004. The 10-QSB for the three month period ended March 31, 2004 will also cover and incorporate the transition period. ITEM 9. REGULATION FD DISCLOSURE None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. eRXSYS, INC. By: /s/David Parker David Parker Chief Executive Officer Date
